DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/10/22.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if the claims requires sunny side up eggs, or not.
Claims 13, 21 recite “a temperature of 60°C (143°F) but below a temperature of between 60°C and 63°C (140°F and 145°F)”. It is not clear what temperatures are used. It is not clear if the first temperature is 60C or 143F since these value are not the same. It also is not clear how a temperature can be 60C (or 143F), but also below 60-63C (or 140-145F).
Claims 13-17, 21-26 recite temperature values as, for instance “62°C (143°F)” as well as “145°F (63°C)”. It is not clear which temperature value should be used (ie C or F) since they are not exact equivalents.
Claim 14, 16, 22, 24 recite “to a temperature at or below 145°F”. This appears to contradict parent claim 13, 21 which required heating to a temperature of only 143F.
The term “hot” in claim 26 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what range of temperatures would be considered “hot”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yzuel Sanz [US 2019/0008175A1] in view of Smith Jr [Pat. No. 5,054,384], Javenius [US 2006/0278098A1], Perron et al [US 2016/0058058A1], and Bertin [US 2015/0230501A1].
Yzuel Sanz teaches a method and apparatus for preparing refrigerated fried eggs (title) comprising a step of cracking eggs to deposit the raw whole eggs into a cooking pan (Figure 2-3, #11-12), heating the cooking pan and eggs to fry the eggs into a sunny side up form at a yolk temperature of 65-73°C (Figure 4, #13; paragraph 0037, 0050), chilling and freezing the sunny side up eggs in a freezer to -21 to -18°C (Figure 5-6; paragraph 0047), packaging the frozen sunny side up eggs (paragraph 0048), and the core temperature of the eggs reaching 65-73°C or 149-163°C in the cooking oven (paragraph 0011).
Yzuel Sanz does not explicitly recite a cooking conveyor, egg cracking machine, induction heater, a packaging machine which vacuum seals the eggs in pouches, a heating chamber which pasteurizes the packaged eggs to a surface temperature of 60°C, and a cooler to chill or freeze the pasteurized eggs at -9 to -1°C (claim 13), the heating chamber operating at 145°F or less (claim 14, 16, 22, 24) for approximately 45 minutes (claim 15-16, 23-24), and the egg core temperature not exceeding 143°F (claim 25), induction heating, vacuum sealing the pouches, pasteurizing the pouches, and chilling or freezing the pasteurized eggs (claim 21), and submerging the egg pouches in a hot water bath (claim 17, 26).
Smith Jr teaches a system for filling cooking pans with eggs (title) comprising a cooking conveyor with pans (Figure 1, #34, 36) and an egg cracking machine (Figure 1, #12).
Javenius teaches a food preparing device and method (title) for making omelets (abstract) comprising a cooking conveyor with pans (Figure 1-2, #3-4, 7) and induction heaters (Figure 1, #13). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cooking conveyor, egg cracking machine, and induction heater into the invention of Yzuel Sanz, in view of Smith Jr and Javenius, since all are directed to systems for cooking egg products, since Yzuel Sanz already included a metal cooking pan (Figure 3, #12) as well as cracking the eggs (Figure (Figure 2), since eggs were commonly processed in a continuous process by use of a cooking conveyor with pans (Figure 1, #34, 36) and an egg cracking machine (Figure 1, #12) as shown by Smith Jr, since cooking systems also commonly used a cooking conveyor with pans (Figure 1-2, #3-4, 7) and induction heaters (Figure 1, #13) as shown by Javenius, since a high speed production using a conveyor and egg cracking machine would have enabled a higher production rate for the method of Yzuel Sanz, and since the substitution of one heat source for another (ie induction heater) would have yielded predictable results to one of ordinary skill in the art.
Perron et al teach process for producing eggs (title) by providing liquid eggs (paragraph 0021), hermetically sealing the liquid eggs in a container such as a plastic bag (paragraph 0025), heating the packaged eggs at a temperature of 60-110°C or 140-230°F for 5-60 minutes (paragraph 0016-0017), and rapidly cooling the heated and packaged eggs at a temperature between -10 to 0°C (paragraph 0028, 0036).
Bertin teaches a method for packaging foods by placing foods such as eggs in a pouch (Figure 4, #44), vacuum sealing the pouch (Figure 1, #18), sous vide heating and pasteurizing the packaged food by submerging it in a hot water bath (Figure 8; paragraph 0027, 0033), and chilling the heated food (Figure 1, #22).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed packaging, pasteurization/sous vide heating, and chilling/freezing features into the invention of Yzuel Sanz, in view of Bertin and Perron et al, since all are directed to systems for preparing and preserving food, since Yzuel Sanz already included packaging the frozen sunny side up eggs (paragraph 0048) as well as freezing the packaged sunny side up eggs (paragraph 0048), since eggs were commonly preserved by heating the packaged eggs at a temperature of 60-110°C or 140-230°F for 5-60 minutes (paragraph 0016-0017) and rapidly cooling the heated and packaged eggs at a temperature between -10 to 0°C (paragraph 0028, 0036) as shown by Perron et al, since foods were also commonly preserved in a sous vide manner by vacuum sealing a pouch containing food (Figure 1, #18), sous vide heating and pasteurizing the packaged food in a hot water bath (Figure 8; paragraph 0027, 0033), and chilling the heated food (Figure 1, #22) as shown by Bertin; since a packaging machine would have eliminated the need for slow and costly manual packaging, since quickly cooling the pasteurized and packaged eggs of Yzuel Sanz would have prevented the solidification of the yolks of the sunny side up eggs due to overheating and provided better preservation, since pasteurized foods (such as milk) were capable of being preserved at refrigerator temperatures rather than at freezer temperatures, since eliminating the need for thawing the sunny side eggs of Yzuel Sanz would have provided a faster, simpler, and easier preparation process for the consumer, since a pasteurization/sous vide preservation step would have further ensured that the packaged sunny side up eggs of Yzuel Sanz were properly preserved and safe for extended storage and consumption while still maintaining the eggs in a sunny side up configuration, and since the various temperatures would have been used during the course of normal experimentation and optimization procedures due to factors such as the solidification temperature of the yolks, the temperature requirements of the particular microorganisms present, and/or the intended storage times and conditions required in the system of Ysuel Sanz, in view of Bertin and Perron et al.

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792